Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Llona Wheat Reg. No. 70746 on 04/26/2021. 

The following claims have been amended as follows:

1. 	(Currently Amended) 	A server system, comprising: 
a receiver adapted to receive incoming signals; 
a transmitter adapted to send outgoing signals; 
circuitry coupled to the transmitter and the receiver; and 
a non-transitory computer-readable medium operatively coupled to the circuitry and storing instructions that, when executed, cause the circuitry to: 
use the receiver to obtain information gathered from one or more applications supported by an electronic device; 
remove a subset of personally identifying information from the information 
determine an estimated user preference for a functionality of a set of functionalities presented as a plurality of selectable icons in an array of icons on a dial pad on a display of the electronic device using the information obtained from the electronic device, wherein each selectable icon represents an entity corresponding to the functionality
use the transmitter to communicate the estimated user preference for the functionality to the electronic device; 
wherein the applications supported by the electronic device comprise at least one of an email application, a web browser, an ecommerce application, a social media application, and a messaging application; 
wherein the information gathered from the email application comprises email information specifying at least one of a content of an email, recipients of the email, and a time the email was sent;
wherein the information gathered from the web browser application comprises web browser information specifying a search history from the web browser application; 
wherein the information gathered from the ecommerce application comprises ecommerce information specifying at least one of items purchased on the ecommerce application, the items looked at on the ecommerce application, and a duration an item was viewed on the ecommerce application; 
wherein the information gathered from the social media application comprises social media information specifying content posted using the social media application, and accounts being followed on the social media application;
; and
wherein in response to input received via one of the plurality of selectable icons display a plurality of options for interaction based on the information gathered from at least one of an email application, a web browser, an ecommerce application, a social media application and a messaging application.

8. 	(Currently Amended) A computer implemented method to estimate relevant functionalities, the method comprising: 
a receiver of a server receiving information gathered from one or more applications supported by an electronic device; 
a processor of the server removing a subset of personally identifying information from the information received from the electronic device; 
the processor of the server determining an estimated user preference for a functionality of a set of functionalities presented as a plurality of selectable icons in an array of icons on a dial pad on a display of the electronic device using the information received from the electronic device, wherein each selectable represents an entity corresponding to the functionality
a transmitter of the server sending the estimated user preference for the functionality to the electronic device;
SMRH:4820-9741-8211.1-4-57BL-268859Docket No.: 57BL-268859wherein the applications supported by the electronic device comprise at least one of an email application, a web browser, an ecommerce application, a social media application, and a 
wherein the information gathered from the email application comprises email information specifying at least one of a content of an email, a recipient of the email, and a time the email was sent; 
wherein the information gathered from the web browser application comprises web browser information specifying a search history from the web browser application; 
wherein the information gathered from the ecommerce application comprises ecommerce information specifying at least one of items purchased on the ecommerce application, the items looked at on the ecommerce application, and a duration an item was viewed on the ecommerce application; 
wherein the information gathered from the social media application comprises social media information specifying content posted using the social media application, and accounts being followed on the social media application;
wherein the information gathered from the messaging application comprises message information specifying at least one a content of a message, a recipient of the message, and a time the message was sent; and
wherein in response to input received via one of the plurality of selectable icons display a plurality of options for interaction based on the information gathered from at least one of an email application, a web browser, an ecommerce application, a social media application and a messaging application.

15. 	(Currently Amended) A server system coupled to one or more electronic devices, the server system comprising: 

obtain information gathered from one or more applications supported by one of the electronic devices; 
remove a subset of personally identifying information from the information gathered from the one or more applications; 
determine an estimated user preference for a functionality of a set of functionalities presented as a plurality of selectable icons in an array of icons on a dial pad on a display of the electronic device using the information gathered from the one or more applications, wherein  each selectable icon represents an entity corresponding to the functionality
cause the estimated user preference for the functionality to be communicated to the one electronic device; SMRH:4820-9741-8211.1-6- 57BL-268859Docket No.: 57BL-268859 
wherein the applications supported by the electronic device comprise at least one of an email application, a web browser, an ecommerce application, a social media application, and a messaging application; 
wherein the information gathered from the email application comprises email information specifying at least one of a content of an email, a recipient of the email, and a time the email was sent; 
wherein the information gathered from the web browser application comprises web browser information specifying a search history from the web browser application; 
wherein the information gathered from the ecommerce application comprises ecommerce information specifying at least one of items purchased on the ecommerce 
wherein the information gathered from the social media application comprises social media information specifying content posted using the social media application, and accounts being followed on the social media application;
wherein the information gathered from the messaging application comprises message information specifying at least one a content of a message, a recipient of the message, and a time the message was sent; and
wherein in response to input received via one of the plurality of selectable icons display a plurality of options for interaction based on the information gathered from at least one of an email application, a web browser, an ecommerce application, a social media application and a messaging application.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 04/02/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 8 and 15 when taken in the context of the claims as a whole.  Specifically, the combination of receiving information gathered from applications supported by an electronic device, with removing personally identifying information from the information obtained from the electronic device, with determining user preferences for functionality presented as a plurality of selectable icons on a dial pad interface using the information gathered, with each selectable icon representing an entity comprising a person or business, with information gathered from supported applications including email content, 
At best the prior arts of record, specifically Alen (US 20100016011 A1 hereinafter Alen) teaches servers that collect information from devices (see ¶44-48) Alen further teaches collecting ratings with a preference from mobile devices including removing personal identifying information (see ¶18-19 and ¶63) Alen further teaches communicating user preferences in a report (see ¶39). Balasaygun et al. (US 20130086481 A1) teaches selectable icons representing entities or users to call (see Fig.3B and ¶40).
Newly cited art Liu et al. (US 20180217728 A1) teaches a combination dial pad interface with text messaging content (see ¶132 and Fig. 10) Lopez (US 20160063612 A1) teaches a call interface with ringback information messaging (see Fig. 6A and ¶46) Kumar (US 9454354 B2) teaches applications that reveal further options for alternative applications upon input (see Fig. 2C-D)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.
Thus, claims 1, 8 and 15 are allowed over the prior art of record.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/BEAU D SPRATT/Primary Examiner, Art Unit 2143